Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
This is a notice of allowance in reply to the RCE filed on January 21, 2021.
Claims 1, 3-4, 7, 10-11, 13-14 and 16-19 have been amended.
Claims 2 and 12 have been cancelled.
Claims 20-22 have been added.
Claims 1-22 are allowed.
This action includes a Reason for Allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The rejection of claims 1-19 under 35 USC § 112(b) or 35 USC § 112(pre-AIA ), 2nd paragraph is withdrawn in light of Applicant’s amendments.
The rejection of claims 1-19 under 35 USC § 101 is withdrawn in light of Applicant’s arguments (page 17-27) and amendments.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references of record are Bakes et al., (US 2002/0138336 A1) and Sielatycki et al. (US 2012/0166313 A1), as set forth in the art rejection of the Office action dated January 30, 2020.  These references do not fully teach or suggest all of the claimed details regarding claims 1 and 11: an inventory database comprising multiple memory communicatively coupled over a distributed communication network, wherein the inventory database maintains on-hand inventory quantities of multiple different products offered for sale from a retail store; a control circuit of a retail 
The prior art references most closely resembling the Applicant’s claimed invention are Bakes et al., (US 2002/0138336 A1) and Sielatycki et al. (US 2012/0166313 A1).
First, Bakes et al., discloses a method and system for optimizing product inventory levels.
Second, Sielatycki et al., discloses a method and system for web-based inventory control and automatic order calculator.
With the current 2019 PEG the claims are also deemed to be statutory since, even if the claims are still determined to incorporate the abstract idea of organizing human activity (as explained in the Office action dated October 21, 2020), the claims (as currently amended) present a practical application for managing inventory and control the ordering of products by considering inaccuracies via an estimated on-hand adjustment value.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday-Tuesday 8:00 am - 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW GART can be reached on 571.272.3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623